Mr. Justice Scott
delivered the opinion of the court.
This case was before the Court of Appeals upon a former hearing, 27 Colo. App. 487. There the plaintiff below and plaintiff in error here, obtained judgment against the defendant in error in the trial court. It was determined by the Court of Appeals that under the facts appearing, the law woud not permit a recovery by the plaintiff, and the cause was reversed and remanded.
The opinion therein rendered expresses the law of the case. There is no material difference in the evidence produced upon the former hearing, and that upon the present trial, and no evidence, to take the case out of the rules of law there announced. The trial court upon this hearing found for the defendant. The statement of facts by the Court of Appeals is complete and any statement here would be necessary repetition.
The judgment is affirmed.
Garrigues, J. and Bailey, J. concur.